Name: 2002/334/EC: Council Decision of 2 May 2002 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2001/927/EC
 Type: Decision
 Subject Matter: international affairs;  criminal law;  European Union law;  politics and public safety
 Date Published: 2002-05-03

 Avis juridique important|32002D03342002/334/EC: Council Decision of 2 May 2002 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2001/927/EC Official Journal L 116 , 03/05/2002 P. 0033 - 0034Council Decisionof 2 May 2002implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2001/927/EC(2002/334/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism(1), and in particular Article 2(3) thereof,Whereas:(1) On 27 December 2001, the Council adopted Decision 2001/927/EC establishing the list provided for in Article 2(3) of Council Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism(2). On that occasion, the Council stated that this list constitutes the first stage in the implementation of the Regulation and that it will quickly be followed up with further lists.(2) It is desirable to adopt an updated list of persons, groups and entities to which the aforesaid Regulation applies,HAS DECIDED AS FOLLOWS:Article 1The list provided for in Article 2(3) of Regulation (EC) No 2580/2001 shall be as follows:1. PERSONS1. AL-MUGHASSIL, Ahmad Ibrahim (a.k.a. ABU OMRAN; a.k.a. AL-MUGHASSIL, Ahmed Ibrahim) born 26.6.1967 in Qatif-Bab al Shamal, Saudi Arabia; citizen Saudi Arabia2. AL-NASSER, Abdelkarim Hussein Mohamed, born in Al Ihsa, Saudi Arabia; citizen Saudi Arabia3. AL YACOUB, Ibrahim Salih Mohammed, born 16.10.1966 in Tarut, Saudi Arabia; citizen Saudi Arabia4. ATWA, Ali (a.k.a. BOUSLIM, Ammar Mansour; a.k.a. SALIM, Hassan Rostom), Lebanon, born 1960 in Lebanon; citizen Lebanon5. EL-HOORIE, Ali Saed Bin Ali (a.k.a. AL-HOURI, Ali Saed Bin Ali; a.k.a EL-HOURI, Ali Saed Bin Ali) born 10.7.1965 alt. 11.7.1965 in El Dibabiya, Saudi Arabia; citizen Saudi Arabia6. IZZ-AL-DIN, Hasan (a.k.a GARBAYA, AHMED; a.k.a. SA-ID; a.k.a. SALWWAN, Samir), Lebanon, born 1963 in Lebanon, citizen Lebanon7. MOHAMMED, Khalid Shaikh (a.k.a. ALI, Salem; a.k.a. BIN KHALID, Fahd Bin Adballah; a.k.a. HENIN, Ashraf Refaat Nabith; a.k.a. WADOOD, Khalid Adbul) born 14.4.1965 alt. 1.3.1964 in Kuwait; citizen Kuwait8. MUGHNIYAH, Imad Fa'iz (a.k.a. MUGHNIYAH, Imad Fayiz), Senior Intelligence Officer of HIZBALLAH, born 7.12.1962 in Tayr Dibba, Lebanon, passport No 432298 (Lebanon);2. GROUPS AND ENTITIES1. Aum Shinrikyo (a.k.a. AUM, a.k.a Aum Supreme Truth, a.k.a. Aleph)2. Babbar Khalsa3. Gama'a al-Islamiyya (Islamic Group), (a.k.a. Al-Gama'a al-Islamiyya, IG)4. Hamas-Izz al-Din al-Qassem (terrorist wing of Hamas)5. International Sikh Youth Federation (ISYF)6. Kurdistan Workers' Party (PKK)7. Lashkar e Tayyaba (LET)/Pashan-e-Ahle Hadis8. Mujahedin-e Khalq Organisation (MEK or MKO) [minus the "National Council of Resistance of Iran" (NCRI)] (a.k.a. The National Liberation Army of Iran (NLA, the militant wing of the MEK), the People's Mujahidin of Iran (PMOI), National Council of Resistence (NCR), Muslim Iranian Student's Society)9. Palestinian Islamic Jihad (PIJ)10. Revolutionary People's Liberation Army/Front/Party (DHKP/C), (a.k.a. Devrimci Sol (Revolutionary Left), Dev Sol)11. Shining Path (SL) (Sendero Luminoso)12. United Self-Defense Forces/Group of Colombia (AUC) (Autodefensas Unidas de Colombia).Article 2Council Decision 2001/927/EC is hereby repealed.Article 3This Decision shall be published in the Official Journal.It shall take effect on the day of its publication.Done at Brussels, 2 May 2002.For the CouncilThe PresidentJ. PiquÃ © I Camps(1) OJ L 344, 28.12.2001, p. 70.(2) OJ L 344, 28.12.2001, p. 83.